Orders, Family Court, New York County (Leah Marks, J.), entered May 12, 1993, which terminated respondent’s parental rights to the two subject children on the ground of permanent neglect, unanimously affirmed, without costs.
The petitioner agency proved, by clear and convincing evidence, that it made diligent efforts to encourage and strengthen the parental relationship (Matter of Sheila G., 61 NY2d 368, 373). The agency’s efforts were "reasonable” (Matter of Lisa G., 179 AD2d 495), but the respondent mother did not meet her obligation to cooperate with the agency (Matter of Nassau County Dept. of Social Servs. v June R., 178 AD2d 596, 597, lv denied 79 NY2d 760).
Respondent failed to articulate a detailed plan to remove destructive influences, allow for education, and provide financial and housing needs (Matter of Jessica MM., 122 AD2d 462, 463, lv denied 68 NY2d 612), and failed to demonstrate any *520efforts to formulate and act upon such a plan (Matter of Charlotte II, 98 AD2d 859).
The denial of an adjournment sought at the start of the dispositional hearing was not an improvident exercise of the court’s discretion and was rendered after ", 'a balanced consideration of all relevant factors’ ” (Cuevas v Cuevas, 110 AD2d 873, 877).
We have considered appellant’s other arguments and find them to be meritless. Concur—Ellerin, J. P., Ross, Williams and Tom, JJ.